Exhibit 21.1 We currently conduct our operations through subsidiaries.Each of the subsidiaries does business under its own name.The following chart provides the information required by Item 6.01 of Regulation S-K: Name Jurisdiction of Incorporation or Organization Ownership Percentage Dillco Fluid Service, Inc. (“Dillco”) Kansas, USA 100% By Aspen Aspen Gold Mining Co. Colorado, USA 100% by Aspen Heat Waves Hot Oil Service LLC (“Heat Waves”) Colorado, USA 100% by Dillco Trinidad Housing LLC Colorado, USA 100% by Dillco Real GC, LLC Colorado, USA 100% by Heat Waves HE Services LLC Nevada, USA 100% by Heat Waves
